Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 2, 8, 13-17, 25-28 are canceled. New claims 31-33 are added. Claims 3, 9-11, 20-23, 30 are withdrawn.
Claims 4-7, 12, 18, 19, 24, 29, 31-33 are under consideration. 

Drawings
2.  (previous objection, withdrawn) The drawings were objected to.
Applicant contends: the specification has been amended; a substitute Sequence Listing has been submitted; the objection has been obviated.
In view of applicant’s amendments and arguments, the objection is withdrawn. 

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the specification has been amended.
In view of applicant’s amendments and arguments, the objection is withdrawn. 

Claim Rejections - 35 USC § 112 
4. (previous objection, withdrawn) Claims 1, 2, 7, 12, 18, 19, 24 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant contends: the claims have been amended.
In view of applicant’s amendments and arguments, the rejection is withdrawn.

EXAMINER'S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Joe Chen on 12/16/2021 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

Claims 3, 9-11, 30 are canceled. 

Claims 4-7, 12, 18, 19, 24, 29, 31-33 are allowable as to the elected species. Claims 20-23, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and III and species inventions, as set forth in the Office action mailed on 11/13/2020, is hereby withdrawn and claims 20-23 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

29. (currently amended) The pharmaceutical composition of claim 12, wherein the first anti-HIV-1 antibody comprises BG18 or BG1.

Reasons for Allowance
6. The following is an examiner’s statement of reasons for allowance: the antibodies as recited in claim 4 are free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. Claims 4-7, 12, 18-24, 29, 31-33 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648